NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
          in the limited circumstances allowed under Rule 23(e)(1).

                                     2022 IL App (3d) 180602-U

                               Order filed November 17, 2022
     ____________________________________________________________________________

                                               IN THE

                                APPELLATE COURT OF ILLINOIS

                                          THIRD DISTRICT

                                                 2022

     STEVEN ALAN CREIGHTON,                           ) Appeal from the Circuit Court
                                                      ) of the 10th Judicial Circuit,
              Petitioner-Appellee,                    ) Peoria County, Illinois.
                                                      )
              v.                                      )
                                                      )
     THE PEOPLE OF THE STATE OF ILLINOIS; )
     THE ILLINOIS STATE POLICE; and THE               )
     OFFICE OF THE ILLINOIS ATTORNEY                  ) Appeal No. 3-18-0602
     GENERAL,                                         ) Circuit No. 18-MR-162
                                                      )
              Respondents                             )
                                                      )
     (The Illinois State Police and The Office of the )
     Illinois Attorney General,                       ) The Honorable
                                                      ) Katherine S. Gorman,
              Respondents-Appellants).                ) Judge, presiding.
     ____________________________________________________________________________

           JUSTICE DAUGHERITY delivered the judgment of the court.
           Justices Hauptman and Hettel concurred in the judgment.
     ____________________________________________________________________________

                                              ORDER

¶1        Held: The circuit court’s order finding that the registration requirement under the
                Illinois Sex Offender Registration Act (730 ILCS 150/1 et. seq. (West 2018)) was
                unconstitutional as applied to the petitioner was insufficient to comply with the
                procedural requirements of Illinois Supreme Court Rule 18 (eff. Sept. 1, 2006) for
                such a finding.
¶2          Petitioner, Steven Alan Creighton, filed a petition for the removal of his name from the

     Illinois Sex Offender Registry. The circuit court granted the petition, finding the mandate for

     Creighton to register as a sexual predator in Illinois under the Illinois Sex Offender Registration

     Act (SORA) (730 ILCS 150/1 et seq. (West 2018)) was unconstitutional as applied to Creighton.

     The State appealed, arguing this court should vacate the circuit court’s order because: (1) the

     circuit court’s order failed to comply with Illinois Supreme Court Rule 18 (eff. Sept. 1, 2006);

     and (b) the circuit court failed to conduct an evidentiary hearing and make factual findings in

     relation to Creighton’s as-applied constitutional challenge. We vacate the circuit court’s orders at

     issue and remand for further proceedings.

¶3                                           I. BACKGROUND

¶4          On September 21, 2000, in the State of Louisiana, Creighton pled no contest to the charge

     of “indecent behavior with a juvenile,” with the victim purportedly being his minor daughter.

     Creighton was sentenced to five years of unsupervised probation and a five-year suspended

     sentence. A few weeks later, after moving to Illinois, Creighton registered with the Illinois State

     Police (ISP) in conformity with the Illinois Sex Offender Registration Act (SORA) (730 ILCS

     150/1 et seq. (West 2000)).

¶5          On April 3, 2018, Creighton filed a “Petition for Removal of Sexual Predator

     Designation” and filed an amended petition the same day, naming the State of Illinois as the

     respondent. In the amended petition, Creighton alleged that: he was born on February 7, 1953; he

     was registered as a “sexual predator” in Illinois due to his conviction in Louisiana on September

     21, 2000, for “Indecent Behavior with a Juvenile”; on or about October 30, 2000, he established

     residency in Illinois and registered on the Illinois sex offender registry as required pursuant to

     SORA (730 ILCS 150/3 (West 2018)); he was deemed a sexual “predator” in Illinois and was

                                                       2
     required to remain on the Illinois sex offender registry for the duration of his natural life (730

     ILCS 150/7 (West 2018)) 1; on July 2, 2001, he relocated to Florida and registered there as a

     sexual “offender”; in 2001 Creighton moved to Thailand, where he has since continuously

     resided, is married, has a newborn daughter and two other minor children, and owns a restaurant

     business; he has not had any legal issues since residing in Thailand; in October 2017,

     Creighton’s mother became ill and Creighton and two of his minor children flew from Thailand

     to Chicago, Illinois, to be with her; Creighton and his minor children were scheduled to return

     home to Thailand on November 7, 2017; on November 6, 2017, the United States Department of

     Homeland Security informed the Thai Immigration Bureau that Creighton was scheduled to

     arrive in Thailand the following day and that Creighton was a registered sex offender in the

     United States based on his 2000 conviction for “Aggravated Criminal Sexual Abuse/Victim<13,

     or a substantially similar Louisiana state offense”; upon arriving in Thailand, Creighton and his

     two minor children were apprehended by Thailand immigration officials and immediately

     returned to the United States; Creighton has no business or personal ties to, or within, the United

     States, other than his ailing and elderly Mother; due to his categorization in Illinois as a “sexual

     predator,” he is prohibited from returning to Thailand and cannot be reunited with his spouse,

     children, and residence, and cannot resume his restaurant business; and Creighton was “situated

     outside of the United States” and did not intend to, or have any reason to, return to the United

     States or the State of Illinois.

¶6            In the amended petition, Creighton argued that his continued placement on the Illinois

     sex offender registry was unconstitutional in violation of the Eighth Amendment of the United



              1
                Under SORA, “sexual predators are subject to a lifetime registration term while sex offenders must
     register for 10 years.” People ex rel. Birkett v. Konetski, 233 Ill. 2d 185, 209 (2009) (citing 730 ILCS 150/7 (West
     2004)).

                                                               3
     States Constitution (U.S. Const., amend. VIII) and the proportionate penalties clause of the

     Illinois Constitution (Ill. Const. 1970, art. I, § 11) as applied to him. Creighton contended that his

     continued placement on the Illinois sex offender registry, among other punitive effects,

     precluded him from entering Thailand, where “he [had] lived without incident for over 16 years.”

     Creighton requested the circuit court order that his name be removed from the Illinois sex

     offender registry.

¶7          On June 15, 2018, a hearing took place on Creighton’s amended petition. An attorney

     from the Office of the Attorney General (OAG) indicated to the circuit court that the Illinois

     State Police (ISP) was the proper respondent in this matter and that she would be entering a

     limited appearance to argue that service had not been effectuated on the ISP. Creighton did not

     appear at the hearing but was represented by two attorneys (hereinafter “Creighton’s counsel”).

     Creighton’s counsel indicated that Creighton was seeking to have SORA declared

     unconstitutional as it applied to him “under this particular circumstance,” noting that Creighton

     was “last a resident of the State of Illinois approximately 17 or 18 years ago for a very brief

     period” and that Louisiana had designated Creighton to be sexual “offender” while the State of

     Illinois deemed him to be a sexual “predator.” Creighton’s counsel also noted that in Florida

     Creighton had been categorized as a sexual offender.

¶8          The circuit court asked whether Creighton’s designation as a “sexual predator” had been

     a mistake. Creighton’s counsel stated:

                             “[t]he conviction of aggravated criminal sexual abuse is a predatory

                    lifetime registration scheme violation. And what differentiates *** aggravated

                    versus non-aggravated is simply the fact that one of the subsections in the

                    aggravated statute is if the victim is a family member. *** I’m not sure any


                                                       4
                      formal investigation was ever made when they designated him *** in Illinois. ***

                      I believe that the victim in this case was, in fact, Mr. Creighton’s daughter, and

                      that’s where we get to the aggravated aspect of the conviction and its equivalent

                      in Illinois.”

¶9            Creighton’s counsel argued that Creighton was essentially displaced in that he was unable

       to return to his home in Thailand where he had a young family and a business. Creighton’s

       counsel also indicated that Creighton was waiting outside the United States to return to Thailand

       and, if Creighton returned to Thailand, he would not be coming back to Illinois or the United

       States. Creighton’s counsel contended that in Louisiana Creighton had a 10-year “registration

       requirement” that would have already expired. Creighton’s counsel also noted that Creighton’s

       conviction was classified in Illinois as “aggravated criminal sexual abuse,” which was a Class 2

       felony punishable by three to seven years of imprisonment. Creighton’s counsel indicated that in

       Louisiana “it was up to seven years as well,” but Creighton had only been sentenced to five years

       of unsupervised probation, which Creighton had “successfully completed.” Creighton’s counsel

       argued, “this kind of sentence in relation to the statutory penalties” showed that Creighton was

       not considered to be dangerous. Creighton’s counsel also noted that Creighton had no other

       criminal offenses (other than minor traffic tickets) and that Creighton had essentially a zero risk

       of recidivism because “17 years have gone by.” Creighton’s counsel contended that SORA’s

       requirement of lifetime registration (for “sexual predators”) was grossly disproportionate to

       Creighton’s crime and, as applied to Creighton, violated the Illinois Constitution’s proportionate

       penalties clause and the United States Constitution’s Eighth Amendment.

¶ 10          First, the circuit court noted that Creighton was now 65 years old. The circuit court then

       asked whether the victim of the underlying crime was Creighton’s daughter or stepdaughter.


                                                        5
       Creighton’s counsel stated, “I don't want to go to reopening the case, Judge.” Creighton’s

       counsel then indicated that there was “a lot of paperwork that the whole thing never happened”

       and that it had been “drummed up,” noting there were “affidavits to that effect.” It appears from

       the record that Creighton’s counsel showed the circuit court some paperwork but did not present

       any evidence. In relation to the underlying conviction, Creighton’s counsel contended that “there

       was no penetration” and the underlying conduct was something “along the lines of when the little

       girl was taking a bath *** there was some form of improper touching with a bar of soap.”

       Creighton’s counsel further contended that the victim’s mother (Creighton’s former wife)

       “ruined” Creighton’s life and there was “all sorts of communications that it was done to try and

       basically ruin him for financial reasons.” No evidence was introduced by Creighton’s counsel in

       support of those contentions.

¶ 11          The circuit court noted the amount of time that had elapsed since the offense and that

       Creighton would have only had to register for 10 years in Louisiana “and that would have been

       the end of it.” The circuit court indicated that Creighton was “now in no man’s land.” The circuit

       court further stated:

                      “[t]his appears to the Court to be to—as it’s applied to Mr. Creighton hugely

                      inequitable given his conviction, the punishment in Louisiana, and he has not re-

                      offended, more serious crimes would allow for him to perhaps cut through this

                      bureaucratic red tape and accomplish what he’s trying to accomplish, and if he is

                      going to register if he comes back to Illinois, I just don’t see where there’s really

                      any harm in allowing this gentleman, who appears to have paid his dues and has

                      done what he’s supposed to do right on down the line, why this still should be

                      interfering with his life to the extent that it is. So I’m going to grant the relief


                                                          6
                      requested, and I would like you to include in the Order that if he does come back

                      to Illinois, he will re-register and we can sort it out from there.”

¶ 12          The attorney for the OAG asked whether Creighton would be required to register as a

       “sexual predator” if he returned to Illinois. The Circuit Court stated, “I’m not going to say one

       way or the other” and indicated Creighton would have to “let them know what occurred in

       Louisiana” and then he would be “designated according to the statute.”

¶ 13          The circuit court granted Creighton’s amended petition. In its written order, the circuit

       court indicated: (1) Creighton “ha[d] been duly punished and fulfilled his societal requirements”;

       (2) Creighton “ha[d] suffered hugely inequitable consequences by Illinois maintaining his name

       on [its] Sex Offender Registry”; (3) given Creighton’s age (65 years old) and lack of subsequent

       criminal behavior in any jurisdiction, “he [was] not likely to reoffend”; (4) the People of the

       State of Illinois were not jeopardized by the circuit court granting the relief requested; and (5)

       Illinois’ “continuing registration” of Creighton was “interfering with him having contact with his

       family and with his livelihood.” The circuit court ordered that Creighton “shall be removed from

       the Illinois Sex Offender Registration” and that “the State of Illinois shall effect th[e] order

       instanter.” The circuit court also indicated in the order that if Creighton relocated to Illinois, he

       “must report to local police authority for purposes of registering and comply with all applicable

       statutes and regulations.”

¶ 14          After more than 30 days, on or about July 30, 2018, Creighton’s counsel contacted the

       ISP to request that Creighton’s name be removed from the registry. In light of the ISP’s

       failure/refusal to do so, on August 24, 2018, Creighton’s counsel filed a verified petition for rule

       to show cause against the ISP. On August 28, 2018, the circuit court issued a rule to show cause

       against the ISP and set a hearing date of September 24, 2018.


                                                         7
¶ 15          On September 21, 2018, the ISP and the OAG filed a petition to quash service and for

       relief from the court’s order of June 15, 2018, for lack of personal jurisdiction. At the hearing on

       September 24, 2018, the attorney for the OAG argued the circuit court did not have jurisdiction

       over the ISP and that the ISP would have to be made a defendant, noting the ISP could then

       conduct discovery regarding Creighton’s underlying conviction. The OAG’s attorney argued that

       without jurisdiction over the ISP, the circuit court did not have the authority to order the ISP to

       remove Creighton from the registry. The same day, Creighton filed a second amended petition

       for removal of sexual predator designation, which contained the same substantive allegations as

       the prior amended petition but additionally named the ISP and OAG as respondents. The ISP and

       OAG were served with the second amended petition the following day.

¶ 16          On September 26, 2018, the ISP and the OAG filed a motion to dismiss Creighton’s

       second amended petition, arguing that Creighton’s claim was barred by sovereign immunity,

       Creighton lacked standing to bring the petition because he had not suffered an injury as the result

       of his registration on the Illinois Sex Offender Registry, and SORA’s lifetime registration

       requirement was not unconstitutional as applied to Creighton. The State respondents additionally

       argued, in the alternative, that an as-applied constitutional challenge required an evidentiary

       hearing and findings of fact and, therefore, requested the opportunity to conduct discovery and

       an evidentiary hearing. The State respondents also argued that the OAG should be dismissed

       because it was not a proper party.

¶ 17          At a hearing on September 28, 2018, the State respondents argued, among other things,

       there had been no evidence presented to support the claims Creighton had asserted in his second

       amended petition and there had been no discovery. The circuit court acknowledged that there

       was “no mechanism contained within the statute to have [Creighton’s] name removed” from the


                                                         8
       registry. The circuit court additionally noted that, in pursuing this action, the Peoria County

       State’s Attorney Office had been served with the initial amended petition and Creighton’s

       counsel was advised that an attorney with the OAG would be their representative and

       Creighton’s counsel had sent the amended petition to that attorney. The circuit court indicated

       that on June 15, 2018, “by way of proffer and exhibits, the Court had decided to proceed [despite

       the ISP not being a party at that time] and had ultimately determined that [Creighton] had

       suffered disproportionate consequences as a result of the commission of the crime back in

       Louisiana, his contact with the State of Illinois and then being designated a predator when ***

       the crime had not been committed in Illinois.” The circuit court indicated that it had found that

       Creighton was not likely to reoffend based upon Creighton not having any further criminal

       behavior and that Creighton had an ongoing obligation to register if he came back to Illinois. The

       circuit court indicated that the reason Creighton needed to be removed from the Illinois registry

       was because “he is caught in a bureaucratic black hole that is disproportionate to the crime that

       he committed” and, as applied to Creighton’s specific circumstances, “it was unconstitutional.”

¶ 18          Furthermore, the circuit court found “the [OAG] most certainly had notice” of the hearing

       of June 15, 2018, and the ISP had now been served with a summons (and second amended

       petition). The circuit court also noted that an attorney from the OAG was present at the hearing

       on June 15, 2018, and had requested that certain language be included in the order. The circuit

       court stated, “this is just a bureaucratic black hole that he has been sucked into, and the Court is

       attempting to correct this unconstitutional wrong in a very, very limited fashion.” The circuit

       court denied the motion to dismiss in part, indicating its order of June 15, 2018, remained in

       effect, and granted the motion in part in that it dismissed the OAG as a party. The circuit court




                                                         9
       ordered the ISP to remove Creighton from the Sex Offender Registry on or before October 12,

       2018.

¶ 19           The ISP and OAG appealed the orders of June 15, and September 28, 2018, wherein the

       circuit court, among other things, ordered the ISP to remove Creighton’s name from the Sex

       Offender Registry.

¶ 20                                              II. ANALYSIS

¶ 21           On appeal, the ISP and OAG (the State respondents) argue that this court should vacate

       the orders at issue, wherein the circuit court ordered that Creighton be removed from the Illinois

       Sex Offender Registry, and remand this matter for further proceedings because: (1) the orders

       failed to comply with Illinois Supreme Court Rule 18 (eff. Sept. 1, 2006); and (b) the circuit

       court failed to conduct an evidentiary hearing and make factual findings in relation to

       Creighton’s as-applied constitutional challenge to SORA (730 ILCS 150/1 et. seq. (West 2018)).

¶ 22           Creighton argues that this court should affirm the trial court’s orders, arguing there was a

       “more than sufficient record made” and there was compliance with Rule 18. He contends that it

       is apparent from the circuit court’s order of June 15, 2018, the continuing registration

       requirement of SORA “is the particular issue that is unconstitutional as applied to him.”

       Creighton also contends that the record before the trial court was “sufficiently clear and

       undisputed such that there was no need for an evidentiary hearing in this matter.” He additionally

       argues that, even if he had been able to “present before the trial court,” the testimony and

       evidence would have had “specifically mirrored the uncontested statements presented and

       established to the trial court.” Creighton claims the record, therefore, was sufficient to support

       the trial court’s finding that “the statute” was unconstitutional as applied to him.




                                                        10
¶ 23          In Illinois, convicted sex offenders and sexual predators are subject to the registration

       requirement of SORA. 730 ILCS 150/3 (West 2018). Under SORA, sex offenders and sexual

       predators include those individuals that have been convicted of certain sex offenses under the

       laws of other states. Id. § 2. Pursuant to SORA, a “sexual predator shall register for the period of

       his or her natural life.” Id. § 7. Creighton does not dispute his designation as a “sexual predator”

       or allege facts indicating that the designation was erroneous. Rather, as discussed above,

       Creighton challenged the requirement that he be required to register as a sex offender for life,

       contending that the mandate is unconstitutional as applied to him in violation of the prohibition

       against cruel and unusual punishment and the proportionate penalties clause of the Illinois

       Constitution.

¶ 24          “Statutes carry a strong presumption of constitutionality.” Vasquez Gonzalez v. Union

       Health Service, Inc., 2018 IL 123025, ¶ 19. “Constitutional challenges carry the heavy burden of

       successfully rebutting the strong judicial presumption that statutes are constitutional.” People v.

       Patterson, 2014 IL 115102, ¶ 90. To overcome the presumption of a statute’s constitutionality,

       the challenging party must clearly establish that it violates the constitution. People v. Rizzo, 2016

       IL 118599, ¶ 23. “Courts have a duty to uphold the constitutionality of a statute whenever

       reasonably possible, resolving any doubts in favor of the statute’s validity.” Id. The

       determination of a statute’s constitutionality is a matter of law that is reviewed de novo. Id.

¶ 25          In this case, Creighton raised an as-applied constitutional challenge. An as-applied

       challenge requires a showing that the statute violates the constitution as it applies to the facts and

       circumstances of the challenging party. Id. A court cannot make an as-applied determination of

       unconstitutionality when there has been no evidentiary hearing and no findings of fact. Id. ¶ 26

       (citing People v. Mosley, 2015 IL 115872, ¶ 47). “By definition, an as-applied constitutional


                                                        11
       challenge is dependent on the particular circumstances and facts of the individual defendant or

       petitioner.” People v. Thompson, 2015 IL 118151, ¶ 37.

¶ 26          First, we agree with the State respondents that the circuit court’s order failed to comply

       with Illinois Supreme Court Rule 18 (eff. Sept. 1, 2006). Our supreme court has “formulated a

       set of requirements circuit courts must follow before declaring a statute unconstitutional,” which

       are set forth in Rule 18. Vasquez Gonzalez, 2018 IL 123025, ¶ 20. Rule 18 ensures that courts do

       not “ ‘ “lightly or cavalierly declare unconstitutional that which the representatives of the people

       have seen fit to enact.” ’ ” Id. ¶ 20 (quoting People v. Cornelius, 213 Ill. 2d 178, 190 (2004)

       (quoting People v. Conlan, 189 Ill. 2d 286, 291-292 (2000))).

¶ 27          Illinois Supreme Court Rule 18 provides:

                      “A court shall not find unconstitutional a statute, ordinance, regulation or other

                      law, unless:

                              (a) the court makes the finding in a written order or opinion, or in an oral

                      statement on the record that is transcribed;

                              (b) such order or opinion clearly identifies what portion(s) of the statute,

                      ordinance, regulation or other law is being held unconstitutional;

                              (c) such order or opinion clearly sets forth the specific ground(s) for the

                      finding of unconstitutionality, including:

                                      (1) the constitutional provision(s) upon which the finding of

                              unconstitutionality is based;

                                      (2) whether the statute, ordinance, regulation or other law is being

                              found unconstitutional on its face, as applied to the case sub judice, or

                              both;

                                                        12
                                         (3) that the statute, ordinance, regulation or other law being held

                                 unconstitutional cannot reasonably be construed in a manner that would

                                 preserve its validity;

                                         (4) that the finding of unconstitutionality is necessary to the

                                 decision or judgment rendered, and that such decision or judgment cannot

                                 rest upon an alternative ground; and

                                         (5) that the notice required by Rule 19[2] has been served, and that

                                 those served with such notice have been given adequate time and

                                 opportunity under the circumstances to defend the statute, ordinance,

                                 regulation or other law challenged.” Ill. S. Ct. R. 18 (eff. Sept. 1, 2006).

¶ 28           The circuit court orders at issue failed to, among other things, clearly identify the

       portion(s) of SORA that were being held unconstitutional as applied to Creighton. See Ill. S. Ct.

       R. 18(b) (eff. Sept. 1, 2006). The circuit court’s orders also failed to clearly set forth the

       constitutional provision(s) upon which the finding of unconstitutionality was based and failed to

       clearly set forth that the finding of unconstitutionality was necessary to its decision and that such

       decision could not rest upon an alternative ground. See Ill. S. Ct. R. 18(c) (Sept. 1, 2006). Any

       circuit court judgment that fails to comply with Rule 18 may be summarily vacated and

       remanded. Vasquez Gonzalez, 2018 IL 123025, ¶ 22.




               2
                   Illinois Supreme Court Rule 19 (eff. Sept. 1, 2006) provides:

                “(a) Notice Required. In any cause or proceeding in which the constitutionality *** of a statute,
       ordinance, administrative regulation, or other law affecting the public interest is raised, and to which
       action or proceeding the State or the political subdivision, agency, or officer affected is not already a
       party, the litigant raising the constitutional or preemption issue shall serve an appropriate notice thereof
       on the Attorney General, State’s Attorney, municipal counsel or agency attorney, as the case may be.


                                                            13
¶ 29          Additionally, as argued by the State respondents, no evidentiary hearing took place in

       regard to Creighton’s as-applied constitutional challenge so the circuit court could not properly

       conclude SORA was unconstitutional as applied to Creighton. Our supreme court has stated:

                      “[B]ecause as-applied constitutional challenges are necessarily dependent on the

                      specific facts and circumstances of the case, a court is not capable of making an

                      as-applied determination of unconstitutionality when there has been no

                      evidentiary hearing and no findings of fact. Absent a sufficient evidentiary record,

                      any finding that a statute is unconstitutional as applied is premature.” Id. ¶ 24.

¶ 30          In this case, there was no evidentiary hearing and no evidence presented. The only

       indication of Creighton’s specific circumstances and the circumstances of the underlying offense

       was made by way of the unverified allegations of the second amended petition and the assertions

       of Creighton’s counsel. Thus, the circuit court’s finding of unconstitutionality as applied to

       Creighton was premature. See id.

¶ 31          We, therefore, vacate the circuit court’s order of June 15, 2018, partially vacate its order

       of September 28, 2018 (excepting from vacatur the portion of that order dismissing the Attorney

       General as a party), and remand for further proceedings. We note the State respondents have not

       raised an issue regarding, and we do not address, the merits of the circuit court’s finding of

       unconstitutionality. See Ill. S. Ct. R. 302(a) (eff. Oct. 4, 2011) (“[a]ppeals from final judgments

       of circuit courts shall be taken directly to the Supreme Court *** in cases in which a statute of

       the United States or of this state has been held invalid”); People v. Fuller, 187 Ill. 2d 1, 9-10

       (1999) (a direct appeal to the Illinois Supreme Court is permitted when a law is held

       unconstitutional as applied).




                                                        14
¶ 32          For purposes of remand, we note the following as indicated by our supreme court: “[O]ne

       who challenges the constitutionality of a statutorily mandated ‘penalty’ has the burden of clearly

       establishing that the challenged provision is in excess of the general constitutional limitations on

       the legislature’s authority.” (Emphases in original.) Rizzo, 2016 IL 118599, ¶ 48 (citing People v.

       Sharpe, 216 Ill. 2d 481, 487 (2005)). “The challenger cannot shift the burden of proof and

       research to the circuit court.” Id. “For its part, a circuit court contemplating the invalidation of a

       law enacted by the representatives of the people should proceed with the utmost caution before

       following an attorney’s ill-defined path to a finding of unconstitutionality.” Id. “Rule 18 requires

       the court to set forth specific grounds for the finding of unconstitutionality.” Id. “At a minimum,

       that should include an adequate discussion of relevant case law and should sufficiently

       differentiate the various constitutional bases that might bear upon its finding.” Id.

¶ 33                                           III. CONCLUSION

¶ 34          The judgment of the circuit court of Peoria County is vacated in accordance with this

       order and this cause is remanded for further proceedings.

¶ 35          Vacated and remanded.




                                                         15